815 F.2d 704
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roger KEARNEY, III, Plaintiff-Appellant,v.Gloria SAMPSON, and Mesca Union, Defendants-Appellees.
No. 86-1775.
United States Court of Appeals, Sixth Circuit.
March 13, 1987.

Before LIVELY, Chief Judge, BOGGS, Circuit Judge, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This matter is before the Court for consideration of appellant's motion for appointment for counsel, motion for remand and motion for a jury trial on appeal from the district court order which dismissed appellant's prisoner civil rights complaint.  This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of appellant's informal brief and the record, this panel agrees unanimously that oral argument is not necessary.  Rule 34(a), Federal Rules of Appellate Procedure.


2
For the reasons stated by the district court in its orders of March 19, 1986, and July 21, 1986, the final judgment of the district court is hereby affirmed.  Rule 9(b)(4), Rules of the Sixth Circuit.